Fourth Court of Appeals
                               San Antonio, Texas
                                     October 13, 2021

                                   No. 04-21-00321-CR

                                 Charles I. COPELAND,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR10159
                      Honorable Melisa C. Skinner, Judge Presiding


                                     ORDER

        The reporter’s record was due on September 27, 2021. The court reporter filed a
notification of late record. The notification of late reporter’s record is hereby NOTED.
Time is extended to October 27, 2021.


                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court